Title: To George Washington from George Dawson, 2 February 1781
From: Dawson, George
To: Washington, George


                        
                            Sir
                            Iris off New York February 2d 1781.
                        
                        As Commanding Officer of His Majesty’s Ships at New York, I have received your Letter of the 25th Ulto, and
                            inclose you the result of a very particular Examination of the treatment of the Naval Prisoners in our possession.
                        An Old Sixty four Gun Ship is alloted for their reception in this Harbor, and every possible check has been
                            established to prevent any practices from creeping in, in violation of the Laws and precedents of War in Similar
                            situations—The arrangement of Exchange and Parole is made by the Commissary General Mr David Sproat—Lieut. Sporne of the
                            Royal Navy and Officer of Experience and Humanity, Commands the Prison Ship, which is Victualled by a Purser with the very
                            same Provisions that the Officers and Seamen in the Royal Service are supplied with, and is issued to them in the same
                            manner.
                        I have transmitted your Letter to His Excellency the Commander in Chief, who is at a distance from this
                            Port—If His Excellency allows one of your Officers to come to New York—it is well. Whilst it depends upon me, it is
                            inadmissible. I am Sir, Your most obedient humble Servant
                        
                            G: Dawson
                        
                     Enclosure
                                                
                            
                                 2 February 1781
                            
                            Report on an Enquiry made this Day on board His Majesty’s Prison Ship the Jersey under the Command of
                                Lieutenent Sporne of the Royal Navy respecting the treatment and usage of the Naval Prisoners in all cases.
                            Present
                            Captain George Dawson—Commander of His Majs. Ship the Iris.
                            Captain Rupert George. Commander of His Majesty’s Ship the Avenger.
                             Captain James Battersby of the twenty ninth Regiment of Foot, and Ensign De Chambault of the twenty
                                fourth Regiment of Foot.
                            The Object of the Enquirey being considered was naturally found to devide itself into two points.
                            1st—Of the Treatment of the Prisoners with respect to good order and decorum.
                            2d—Of the Administration of the Kings Allowance of Provisions.
                            All the Prisoners were Ordered up on Deck, Mustered and Examined upon these subjects—Six of the Principal
                                Officers of which vizt
                            
                            Stephen Hopkins—late Commander of the Brigantine Maryland.
                             Thomas Hardy—first Lieut. of the same.
                             William Barrows—Second Lieut. of the same.
                             Doctor Clement Smith—Surgeon,
                             Robert Duncan Sailing Master, and
                             John Cook late Master of the Schooner Flying Fish, being Witnesses thereto, Attest this
                                Report.
                            The undernamed, being the Oldest Prisoners in our possession—Vizt—
                            William Johnson
                             Daniel McKib
                             John Royster
                             Luzly Turpin
                             Peter Deal
                             William Beed, and
                             Patrick Daley
                            Severally Collectively and Voluntarily Declare that they have been Seven Months Prisoners in the Royal
                                Service, and at different periods confined in the Prison Ships Scorpion, Strombolo, Hunter & Jersey—That with
                                respect to the first point, they firmly believe their situation was made at all times as comfortable as possible; and
                                that they were in no instance oppressed or ill treated.
                            To the Second point they Declare they regularly received the undermentioned Weekly Allowance of
                                Provisions (Vizt)
                            
                                
                                     
                                    Bread
                                     
                                    Sixty six Ounces
                                
                                
                                    
                                    Beef
                                    
                                    Forty three Ounces
                                
                                
                                    
                                    Pork
                                    
                                    Twenty two Ounces.
                                
                                
                                    
                                    Butter
                                    
                                    Eight Ounces.
                                
                                
                                    
                                    Pease
                                    
                                    One pint and one sixth of a pint.
                                
                                
                                    
                                    Oatmeal
                                    
                                    Two Pints
                                
                            
                            That it is, and ever has been issued to them without drawback or deduction, and of the very same
                                Species and quality with which the Commanding Officers, Seamen and Marines belonging to the said Ship were Victualled, As also
                                the Officers and privates of the respective Guards that have been from time to time placed over
                                them, and that they have at all times had Fuel and every necessary convenience for Cooking.
                            We the undersigned Officers in His Majesty’s Service Declare on our Honors that the above Testimony is
                                confirmed and corroborated by that of every individual in the Prison Ships.
                            We also further Declare and implicitly believe that the Sickness at present among the Prisoners Arises
                                from a want of Cloathing and a proper attention in themselves to their own cleanliness.
                            The Prisoners close their general Testimony, with an Affirmation that they have never been and are not
                                now crouded in the Prison Ship; and that two or three of each Rank are now and have ever been permitted daily to go on
                                Shore to New York to purchase for themselves, or on the part of the rest of the Prisoners, whatever they might be in
                                want of.
                            Given under our Hands on board His Majesty’s Ship the Jersey in the Harbor of New York. the Second Day of February 1781. (Signed.)
                                George Dawson
                                Rupert George
                                James Battersby
                                De Chambault
                            
                            
                                Attested. (Signed.)
                                 Stephen Hopkins
                                 Thomas Hardy
                                 Wm Barrows
                                 Clement Smith
                                 Robert Duncan.
                                 John Cook
                                A True Copy.
                                 
                            
                        G: Dawson
                        
                    